DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claimshave been considered but are moot based on new grounds of rejection.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al (US 2017/0269756) in view of WATANABE et al (US 2016/0011448).
Regarding claim 1, WANG discloses a force touch sensor (abstract) comprising: a lower electrode layer 31 directly bonded to an upper surface of a display 5 (Figure 1); an upper electrode layer 22 directly bonded to a lower surface of a plate (Figure 1); and a transparent dielectric layer 4 bonded directly between the lower electrode layer and the upper electrode layer (Figure 1); wherein no intervening layer is interposed between the lower electrode layer and the upper electrode layer except the transparent dielectric layer (Figure 1; paragraph 18, 39); wherein the transparent dielectric layer is an optically clear adhesive (OCA) or an optically clear resin (OCR) having adhesive property (paragraph 11).  However, WANG does not expressly disclose a polarizing plate.  In a similar field of endeavor, WATANABE discloses a cover layer comprising a polarizing plate (paragraph 48-50).  Therefore it would have been obvious to a person of ordinary 
Regarding claim 20, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of WANG and WATANABE does not expressly disclose wherein the transparent dielectic layer has a thickness recovery force of 90 to 100%/sec.  It would have been obvious to provide such recovery since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Furthermore, change of surface resistance would produce predictable results based on routine experimentation.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al (US 2017/0269756) in view of WATANABE et al (US 2016/0011448) and further in view of PARK et al (US 2017/0255309).
Regarding claim 4, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of WANG and WATANABE does not expressly disclose wherein the lower electrode layer has a triple-layer structure.  PARK discloses wherein the lower electrode layer has a triple-layer structure (paragraph 104-105).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of WANG and WATANABE to include the teachings of PARK, since PARK states that such a modification would allow In re Leshin, 125 USPQ 416. 
Claim 5, 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al (US 2017/0269756) in view of WATANABE et al (US 2016/0011448) and further in view of GOTO et al (US 2017/0102808).
Regarding claim 5, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of WANG and WATANABE fail to disclose wherein the lower electrode layer has a thickness of 600 to 1000 angstroms.  In a similar field of endeavor, GOTO discloses wherein the lower electrode layer has a thickness of 600 to 1000 angstroms (paragraph 94).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of WANG and WATANABE to include the teachings of GOTO, since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Furthermore as both inventions are analogous, such a modification would provide device structure based on known techniques in the art.
Regarding claim 6, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of WANG and WATANABE fail to disclose wherein the lower electrode layer has a surface resistance In re Aller, 105 USPQ 233.  Furthermore, change of surface resistance would produce predictable results.
Regarding claim 9, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of WANG and WATANABE fail to disclose where the transparent dielectric layer has a thickness of 10 to 150 .mu.m.  In a similar field of endeavor, GOTO discloses where the transparent dielectric layer has a thickness of 10 to 150 .mu.m (paragraph 101).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of WANG and WATANABE to include the teachings of GOTO, since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Furthermore as both inventions are analogous, such a modification would provide device structure based on known techniques in the art.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al (US 2017/0269756) in view of WATANABE et al (US 2016/0011448) and further in view of OGURA et al (US 2016/0283007).
In re Rose, 105 USPQ 237 (CCPA 1955).  Furthermore as both inventions are analogous, such a modification would provide device structure based on known techniques in the art.
Claim 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al (US 2017/0269756) in view of WATANABE et al (US 2016/0011448) and further in view of WANG et al (US 2016/0359135; hereinafter WANG135).
Regarding claim 10, WANG discloses a method of manufacturing a force touch sensor (abstract), comprising: an operation of transferring a lower electrode layer 31, in which the lower electrode layer is transferred to a display 5 (Figure 1); an operation of transferring an upper electrode layer 32, in which the upper electrode layer is transferred to a plate 5 (Figure 1); and an operation of bonding a transparent dielectric layer 4, in which the transparent dielectric layer is bonded directly between the lower electrode layer and the upper electrode layer (Figure 1); wherein the lower electrode layer and the upper electrode layer are directly bonded to the display and the polarizing plate, respectively, and no intervening layer is interposed between the lower electrode layer and the upper electrode layer except the transparent dielectric layer (Figure 1; 
Regarding claim 18, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of WANG, WATANABE, and WANG135 does not expressly disclose wherein the transparent dielectric layer has a thickness recovery force of 90 to 100%/sec.  It would have been obvious to provide such recovery since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Furthermore, change of surface resistance would produce predictable results based on routine experimentation.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al (US 2017/0269756) in view of WATANABE et al (US 2016/0011448) and WANG et al (US 2016/0359135; hereinafter WANG135) and further in view of PARK et al (US 2017/0255309).
Regarding claim 14, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of WANG, In re Leshin, 125 USPQ 416. 
Claim 15, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al (US 2017/0269756) in view of WATANABE et al (US 2016/0011448) and WANG et al (US 2016/0359135; hereinafter WANG135)  and further in view of GOTO et al (US 2017/0102808).
Regarding claim 15, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of WANG, WATANABE, and WANG135 fail to disclose wherein the lower electrode layer has a thickness of 600 to 1000 angstroms.  In a similar field of endeavor, GOTO discloses wherein the lower electrode layer has a thickness of 600 to 1000 angstroms (paragraph 94).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of WANG, WATANABE, and WANG135 to include the In re Rose, 105 USPQ 237 (CCPA 1955).  Furthermore as both inventions are analogous, such a modification would provide device structure based on known techniques in the art.
Regarding claim 16, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of WANG, WATANABE, and WANG135 fail to disclose wherein the lower electrode layer has a surface resistance of .5 to 10 ohms/sq.  In a similar field of endeavor, GOTO discloses wherein the lower electrode layer has a surface resistance of .5 to 10 ohms/sq (abstract).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of WANG, WATANABE, and WANG135 to include the teachings of GOTO, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Furthermore, change of surface resistance would produce predictable results.
Regarding claim 19, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of WANG, WATANABE, and WANG135 fail to disclose where the transparent dielectric layer has a thickness of 10 to 150 .mu.m.  In a similar field of endeavor, GOTO discloses where the transparent dielectric layer has a thickness of 10 to 150 .mu.m (paragraph 101).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of WANG, WATANABE, and WANG135 to include the teachings of GOTO, since a change in size is generally recognized as being within the level of In re Rose, 105 USPQ 237 (CCPA 1955).  Furthermore as both inventions are analogous, such a modification would provide device structure based on known techniques in the art.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al (US 2017/0269756) in view of WATANABE et al (US 2016/0011448) and WANG et al (US 2016/0359135; hereinafter WANG135) and further in view of OGURA et al (US 2016/0283007).
Regarding claim 21, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of WANG, WATANABE, and WANG135 fail to disclose wherein the transparent dielectric layer has a modulus of .10 to 5 Mpa.  In a similar field of endeavor, OGURA discloses wherein the transparent dielectric layer has a modulus of .10 to 5 Mpa (paragraph 76, 149).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of WANG, WATANABE, and WANG135 to include the teachings of OGURA, since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Furthermore as both inventions are analogous, such a modification would provide device structure based on known techniques in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317.  The examiner can normally be reached on 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIEL A BALAOING/           Primary Examiner, Art Unit 2624